Title: To James Madison from Joseph Howell, 14 February 1791
From: Howell, Joseph
To: Madison, James


Sir
Philad. Feby 14. [1791]
Agreeably to your request of the 12t. Inst. I have examd. the Muster Rolls of the late line of Virginia, and find that Robert Tompkins was a Lieutenant in the 5t. Regimt. and is continued on the Musters untill Jany. 1777 when he is omitted, the cause of this Omission is not mentioned. The Name of Henry Tompkins does not appear on any of the Muster Rolls. It being Represented those Gentlemen died of the small Pox—I beg to inform you the Act of Congress does not embrace any emoluments to (the Heirs) Officers who died a natural death, they only extend to those who were killed in the field or died of their Wounds.
J Howell
